DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is the National Phase of PCT International Application No. PCT/KR2017/000668, filed on January 19, 2017, which claims priority under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 62/280,125, filed on January 19, 2016, 62/294,305 filed on February 12, 2016, 62/307,579 filed on March 14, 2016, and 62/316,531filed on March 31, 2016.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 27, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated July 19, 2018. Claims 1-16 have been canceled; claims 17-28 are new. Claims 17-28 are pending. This communication is considered fully responsive and sets forth below.

Claim Objections
6.	Claim 19 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 19, it recites “The method of claim 17, 
transmitted in the interlace resource indicated by the resource information is transmitted in the interlace resource indicated by the resource information, is transmitted on a SRS symbol in a time domain.”
The term “transmitted in the interlace resource indicated by the resource information” appears twice as indicated in italics in the wherein-clause. 
The examiner objects the usage of the wherein-clause and suggests amending it to “wherein the SRS, transmitted in the interlace resource indicated by the resource information, is transmitted on a SRS symbol in a time domain,” so the claim language flows better.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 17-21 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al. (US 2018/0323917).
Regarding claim 17, Um et al. teach the method of transmitting a sounding reference signal (SRS) from a user equipment (UE) to a base station in a wireless communication system supporting an unlicensed band (paragraphs [0025] lines 1-11 & [0211] lines 1-9; Examiner’s Notes: UE and NodeB depicted in FIG. 11 of the prior art teach the limitations of “a user equipment (UE)” and “a base station;” in fact, the method for transmitting an SRS by terminal/UE in the prior art teaches this preamble in the instant application), the method comprising: 
receiving from the base station, resource information indicating an interlace resource for transmitting the SRS (paragraph [0290] lines 1-8; Examiner’s Notes: the common DCI in the prior art teaches the limitation of “resource information;” in fact, the terminal receives the common DCI in the unlicensed band for transmitting the SRS in the prior art teaches the limitation of “receiving from the base station, resource information indicating an interlace resource for transmitting the SRS” in the instant application); and 
based on a result of Listen-Before-Talk (LBT) with respect to the unlicensed band, transmitting the SRS in the interlace resource indicated by the resource information through the unlicensed band (paragraph [0302] lines 1-5; Examiner’s Notes: the trigger by SRS request indicating an SRS LBT in the prior art teaches the limitation of “a result of Listen-Before-Talk (LBT)” in the instant application; in fact, transmitting 
Regarding claim 18, Um et al. further teach the method, the receiving the resource information comprises: 
receiving from the base station, candidate set information indicating candidates with respect to a plurality of interlace resources for transmitting the SRS via a higher layer signaling (paragraph [0331] lines 1-11; Examiner’s Notes: the signaling through RRC message of the higher layer in the prior art teaches the limitation of “a higher layer signaling;” in fact, receiving the signaling through the RRC message of the higher layer that includes a set of information on a candidate length of the extended UpPTS, CCA related parameters for the SRS transmission in the prior art teaches the limitation of “receiving from the base station, candidate set information indicating candidates with respect to a plurality of interlace resources for transmitting the SRS via a higher layer signaling” in the instant application); and 
receiving from the base station, interlace resource information indicating one interlace resource among the plurality of the interlace resources via a downlink control information (DCI) (paragraph [0332] lines 1-10; Examiner’s Notes: signaling a resource  among resources in the prior art teaches the limitation of “interlace resource information indicating one interlace resource among the plurality of the interlace resources” in the 
Regarding claim 19, Um et al. further teach the method, wherein the SRS, transmitted in the interlace resource indicated by the resource information, is transmitted on a SRS symbol in a time domain (paragraph [0367] lines 1-10; Examiner’s Notes: the time domain symbol resource within the SRS transmission subframe in the prior art teaches the limitation of “the SRS, transmitted in the interlace resource indicated by the resource information, is transmitted on a SRS symbol in a time domain” in the instant application).  
Regarding claim 20, Um et al. further teach the method, wherein the UE further transmits Physical Uplink Shared Channel (PUSCH) signal through the unlicensed band in the resources that the SRS is not transmitted, based on the result of LBT with respect to the unlicensed band (paragraph [0231] lines 1-9; Examiner’s Notes: the terminal transmitting the PUSCH until the SRS transmission period for the LBT in the prior art teaches the limitation of “the UE further transmits Physical Uplink Shared Channel (PUSCH) signal through the unlicensed band in the resources that the SRS is not transmitted, based on the result of LBT with respect to the unlicensed band” in the instant application).  
Regarding claim 21, Um et al. further teach the method, wherein when the SRS corresponds to a periodic SRS, the UE transmits the SRS in an interlace resource determined according to a specific pattern in following SRS periodicity, based on the interlace resource indicated by the resource information (paragraph [0223] lines 1-5; 
Regarding claim 26, Um et al. teach the method of receiving a sounding reference signal (SRS) from a user equipment (UE) by a base station in a wireless communication system supporting an unlicensed band (paragraphs [0025] lines 1-11 & [0211] lines 1-9; Examiner’s Notes: UE and NodeB depicted in FIG. 11 of the prior art teach the limitations of “a user equipment (UE)” and “a base station;” in fact, the method for transmitting an SRS by terminal/UE in the prior art teaches this preamble in the instant application), the method comprising: 
transmitting to the UE, resource information indicating an interlace resource for transmitting the SRS (paragraph [0290] lines 1-8; Examiner’s Notes: the common DCI in the prior art teaches the limitation of “resource information;” in fact, the terminal receives the common DCI in the unlicensed band for transmitting the SRS in the prior art teaches the limitation of “transmitting to the UE, resource information indicating an interlace resource for transmitting the SRS” in the instant application); and 
based on a result of Listen-Before-Talk (LBT) with respect to the unlicensed band, receiving the SRS in the interlace resource indicated by the resource information through the unlicensed band (paragraph [0302] lines 1-5; Examiner’s Notes: the trigger by SRS request indicating an SRS LBT in the prior art teaches the limitation of “a result of Listen-Before-Talk (LBT)” in the instant application; in fact, receiving the SRS 
Regarding claim 27, Um et al. teach the user equipment (UE) for transmitting a sounding reference signal (SRS) to a base station in a wireless communication system supporting an unlicensed band (paragraphs [0025] lines 1-11 & [0211] lines 1-9; Examiner’s Notes: UE and NodeB depicted in FIG. 11 of the prior art teach the limitations of “a user equipment (UE)” and “a base station;” in fact, the method for transmitting an SRS by terminal/UE in the prior art teaches this preamble in the instant application), the UE comprising: 
a receiver (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: UE 500 depicted in FIGs. 5 and 11  of the prior art teach the limitations of “a user equipment (UE);” receiving apparatus 520 within UE 500 in FIG. 5 teaches the limitation of “receiver” in the instant application); 
a transmitter (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: transmitting apparatus 520 within UE 500 depicted in FIG. 5 teaches the limitation of “transmitter” in the instant application); and   
a processor connected to the receiver and the transmitter to operate (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: processor 510 within UE 500 
receive from the base station, resource information indicating an interlace resource for transmitting the SRS (paragraph [0290] lines 1-8; Examiner’s Notes: the common DCI in the prior art teaches the limitation of “resource information;” in fact, the terminal receives the common DCI in the unlicensed band for transmitting the SRS in the prior art teaches the limitation of “receiving from the base station, resource information indicating an interlace resource for transmitting the SRS” in the instant application); and 
based on a result of Listen-Before-Talk (LBT) with respect to the unlicensed band, transmit the SRS in the interlace resource indicated by the resource information through the unlicensed band (paragraph [0302] lines 1-5; Examiner’s Notes: the trigger by SRS request indicating an SRS LBT in the prior art teaches the limitation of “a result of Listen-Before-Talk (LBT)” in the instant application; in fact, transmitting the SRS triggered by SRS request indicating an SRS LBT in the unlicensed band in the prior art teaches this limitation).  
Regarding claim 28, Um et al. teach the base station for receiving a sounding reference signal (SRS) from a user equipment (UE) in a wireless communication system supporting an unlicensed band (paragraphs [0025] lines 1-11 & [0211] lines 1-9; Examiner’s Notes: UE and NodeB depicted in FIG. 11 of the prior art teach the limitations of “a user equipment (UE)” and “a base station;” in fact, the method for 
a receiver (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: base station 500 depicted in FIGs. 5 and 11  of the prior art teach the limitations of “a base station;” receiving apparatus 520 within base station 500 in FIG. 5 teaches the limitation of “receiver” in the instant application); 
a transmitter (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: transmitting apparatus 520 within base station 500 depicted in FIG. 5 teaches the limitation of “transmitter” in the instant application); and   
a processor connected to the receiver and the transmitter to operate (paragraphs [0109] lines 1-5 & [0211] lines 1-9; Examiner’s Notes: processor 510 within base station 500 depicted in FIG. 5 teaches the limitation of “processor” in the instant application), wherein the processor is configured to: 
transmit to the UE, resource information indicating an interlace resource for transmitting the SRS (paragraph [0290] lines 1-8; Examiner’s Notes: the common DCI in the prior art teaches the limitation of “resource information;” in fact, the terminal receives the common DCI in the unlicensed band for transmitting the SRS in the prior art teaches the limitation of “transmit to the UE, resource information indicating an interlace resource for transmitting the SRS” in the instant application); and 
based on a result of Listen-Before-Talk (LBT) with respect to the unlicensed band, receive the SRS in the interlace resource indicated by the resource information .   
 Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 2018/0323917) in view of Mukherjee et al. (US 2016/0143014).
Regarding claim 23, Um et al. teach the method without explicitly teaching one interlace resource corresponds to a plurality of resource blocks (RBs) spaced by a unit of 10 RBs in a frequency domain. 
Mukherjee et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein one interlace resource corresponds to a plurality of resource blocks (RBs) spaced by a unit of 10 RBs in a frequency domain (paragraph [0005] lines 1-8; Examiner’s Notes: Mukherjee et al. teaches resource allocation of multiple resource blocks that are numbered in the frequency domain, starting with 0 In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977)). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Mukherjee et al. in the system of Um et al. 
The motivation for implementing one interlace resource corresponds to a plurality of resource blocks (RBs) spaced by a unit of 10 RBs in a frequency domain, is to enhance the mechanism of performing a LBT procedure for an observed channel in an unlicensed frequency spectrum, wherein the LBT procedure defers at least one Clear 
Regarding claim 24, Mukherjee et al. further teach the method, wherein when entire bandwidth corresponds to 100 RBs, the one interlace resource corresponds to 10 RBs spaced by the unit of 10 RBs among the entire bandwidth in the frequency domain (paragraph [0005] lines 1-8; Examiner’s Notes: the system bandwidth in the prior art teaches the limitation of “the entire bandwidth” in the instant application; Mukherjee et al. teach resource allocation of multiple resource blocks that are numbered in the frequency domain, starting with 0 from one end of the system bandwidth; through not mentioning “entire bandwidth corresponds to 100 RBs” directly, the limitation of “wherein when entire bandwidth corresponds to 100 RBs, the one interlace resource corresponds to 10 RBs spaced by the unit of 10 RBs among the entire bandwidth in the frequency domain” is anticipated under 35 U.S.C. 102 based on the teaching of “resource allocation of multiple resource blocks that are numbered in the frequency domain, starting with 0 from one end of the system bandwidth.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977)).  
Regarding claim 25, Mukherjee et al. teach resource allocation of multiple resource blocks that are numbered in the frequency domain (paragraph [0005] lines 1-8) and Um et al. teach the SRS is composed of a Zadoff-Chu sequence (paragraph [0132] lines 1-6; Examiner’s Notes: Um et al. teach the SRS is composed of a Zadoff-Chu sequence). 
In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  

Allowable Subject Matter
12.	Claim 22 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 22, the prior art in single or in combination fails to teach "wherein the UE transmits the SRS in an interlace resource determined by Bit Reverse Order (BRO) interleaving method in the following SRS periodicity, based on the interlace resource indicated by the resource information,” in combination with other limitation of the claim(s).

Conclusion
: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner
Art Unit 2473